DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-11 and 13-18 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 27 July 2021, with respect to Drawings have been fully considered and are persuasive.  The Objection of the Drawings has been withdrawn. 
Applicant’s arguments, see Remarks, filed 27 July 2021, with respect to Claims 2-6 and 10-14 have been fully considered and are persuasive.  The 112 rejection of Claims 2-6 and 10-14 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 27 July 2021, with respect to Claims 1-3, 5-11 and 13-18 have been fully considered and are persuasive.  The 103 rejection of Claims 1-3, 5-11 and 13-18 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments overcome the prior art of record. Specifically, including the limitation, “the cathode voltage supply circuit is configured to start outputting the operating level to the cathode laver in each region at a time different from a time at which the cathode voltage supply circuit starts outputting the operating level to the cathode layer in any other region” into the independent claims is considered novel because it requires that the regions can never be driven at the same time during operation of the display. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627